Citation Nr: 1234074	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-13 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an increased rating for the residuals of a right shoulder injury, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for dysthymic disorder (claimed as depression/stress).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1968 to February 1989.  

This appeal comes before the Board of Veterans' Appeals on appeal from an August 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  In that decision, the RO denied service connection for tinnitus and increased the rating for the right shoulder disability to 20 percent (effective September 21, 2005 or the date of claim).  

In December 2009, the Board remanded this claim for a travel Board hearing.  In April 2012, the Veteran testified before the undersigned at a hearing.  A copy of the transcript has been reviewed and is in the file.  

The claims for an increased rating for the right shoulder and service connection for dysthymic disorder (claimed as depression/stress) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's current tinnitus is as likely as not related to active duty service.  





CONCLUSION OF LAW

Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist 

As a preliminary matter, the Veteran has been provided all required notice.  The evidence currently of record is sufficient to substantiate the claim for service connection for tinnitus.  The agency of original jurisdiction (AOJ) will be responsible for addressing any notice defect with respect to the effective date element when effectuating the award.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No further development with respect to this claim is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded to the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court of Appeals for Veterans Claims (Court) has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claimed in his October 2006 notice of disagreement that he had ringing in his ears since service; he also had noise exposure in service.  In his April 2007 appeal, he said his service records clearly showed duties on flight line moving aircraft and de-icing.  There was no hearing protection.  He often had to de-ice planes in northern areas of the United States.  At the April 2012 hearing, the Veteran said ringing in his ears started while he was working on the flight line in service.  (Transcript, p 3.)  He wore ear protection in service, but the flight line had a lot of noise exposure.  (Transcript, p 4.)  

Service treatment records essentially show no complaints regarding ringing in the ears.  A few ear infections were found in 1969 and 1970.  In November 1979, he reported that his ears had a "buzzing sensation"; this was during an upper respiratory infection.  By November 1980, a report of medical history noted high-frequency hearing loss.  In February 1982, he complained of "ear popping" and was diagnosed with sinus discharge with Eustachian tube dysfunction.  The November 1984 report of medical examination showed that he should wear hearing protection when in hazardous noise areas.  A September 1984 profile report shows a diagnosis of "right elbow tinnitus" (the Board finds this was likely a spelling error).  

His DD 214 shows his military occupational specialty was vehicle operations supervisor for over twenty years.  Service personnel records confirm that the Veteran spent his whole career driving and overseeing maintenance and performance of vehicles.  A 1987 performance review stated that he certified squadron personnel to drive on the flight line.  

In March 2011, the Veteran was given a VA examination for his tinnitus.  He said he served during the Vietnam War in Vietnam, but did not participate in combat.  The Veteran said his ears began to ring in 1972 when he began to work around jet engines in service.  He wore hearing protection and entered the hearing conservation program while in service.  His duties included working in transportation and along the flight line.  After service he worked as a custodian without any real noise exposure.  He wore hearing protection when using power tools.  He currently wore hearing aids.  

Physical examination of the ears was normal.  The examiner noted the file showed the Veteran started to have permanent hearing loss in service.  Also observed was that he had several ear infections in service.  The Veteran was diagnosed with bilateral hearing loss and tinnitus that was constant.  The etiology of the tinnitus was at least as likely as not associated with the bilateral hearing loss.  It was likely that hearing changes and tinnitus began because of flight line noise exposure over a twenty year period.  The examiner explained that even though protection was used, exposure was consistent and the inner ears were likely weakened over time.  

The Board finds the Veteran is competent to report the symptoms of tinnitus because ringing in the ears is within one's own personal experience.  See 38 C.F.R. § 3.159(a)(2); Charles, 16 Vet. App. 370.  As for credibility, the Board notes the Veteran has been consistent on the issue of ringing of the ears in service.  He has been candid as a whole throughout this claim.  His statements are assigned some evidentiary weight.  

There is no diagnosis of tinnitus or complaint of ringing in the ears in service.  However, when the Board considers the Veteran's military occupational specialty, his competent and consistent statements on the issue of service connection for tinnitus, § 1154(a) and the opinion of the VA examiner, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.  


REMAND

In January 2012, the agency of original jurisdiction (AOJ) denied a claim of service connection for a dysthymic disorder (claimed as depression/stress).  In May 2012, the Veteran stated he disagreed with this decision.  The Veteran is entitled to a statement of the case (SOC).  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that, when an appellant files a timely notice of disagreement as to a particular issue, and no SOC is furnished, the Board should remand, rather than refer, the claim for the issuance of an SOC.  On remand, issue an SOC for the claim for service connection for a dysthymic disorder (claimed as depression/stress).  

At various points in the file, including at the April 2012 Board hearing, the Veteran stated that he was in receipt of Social Security Administration (SSA) Disability benefits.  On remand, these records should be requested and associated with the file.  A negative reply is requested if the records are unavailable.  

At the April 2012 Board hearing, the Veteran stated that he had right shoulder surgery by a private provider after his last prior VA examination in February 2006.  The file shows that in April 2007, the Veteran submitted an authorization and consent form so VA could retrieve these private records, but it was too old by the time the RO received it to request the records (see November 2008 RO deferred rating decision).  The Veteran was given another chance to re-submit the form after notification by VA in December 2008 but did not respond.  On remand, send the Veteran authorization and consent form, again explaining that he must return the form in a timely manner in order for VA to be able to request records from the private provider (named by the Veteran as New England Orthopedic Surgeons; see also April 2012 Board Transcript, p 11).  

Finally, as the last VA examination was in 2006, the Veteran has had an intervening right shoulder surgery and he reported at the April 2011 VA examination for right hand neuropathy that his shoulder had worsened; the Board finds a new VA examination is warranted.  The Veteran should be scheduled for a VA examination after all other development has been undertaken.  The examiner should be aware that the Veteran has also suffered an intervening stroke since the last VA examination which has affected the right arm (see April 2011 VA examination for carpal tunnel syndrome); this is not part of the service-connected residuals of a right shoulder injury disability.  See Johnston v. Brown, 10 Vet. App. 80, 85-86 (Secondary service connection is not available for a nonservice-connected disability that aggravates an already service-connected disability) and see also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (Where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained.)  

Finally, the Veteran has stated he retired due to his right shoulder disability (see April 2011 VA examination for carpal tunnel syndrome).  The new VA examination report should address the impact of the disability on the Veteran's ability to maintain substantially gainful employment.  

Accordingly, the case is REMANDED for the following action: 

1. Issue a SOC to the Veteran and his representative, addressing the January 2012 decision that denied the claim for service connection for dysthymic disorder (claimed as depression/stress).  The Veteran should be advised of the time period in which a substantive appeal must be filed in order to obtain appellate review of this claim for service connection.  

2. Request SSA records and associate them with the file.  If the records are unavailable, a negative reply is requested and should be placed in the file.  Notice to the Veteran regarding the same must be in accordance with 38 C.F.R. § 3.159(e)(1).   

3. Send the Veteran an authorization and consent form so that private records from New England Orthopedic Surgeons may be obtained.  Explain that he must return the form in a timely manner in order for VA to be able to request records from the private provider.  

4. After the above development has been completed, schedule the Veteran for a VA examination to determine the current severity of the residuals of a right shoulder injury.  The claims file should be made available to the examiner and the report should state that it was reviewed.  

The examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected residuals of a right shoulder injury.  The examiner should report in degrees all range of motion measurements, including: forward elevation (flexion), abduction, and internal and external rotation.  Note any pain on motion that the Veteran experiences.  

The examiner should state whether the Veteran's right shoulder exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his the right shoulder repeatedly over a period of time.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost. Any deformity, ankylosis or impairment should be noted.  

The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, the Veteran's service-connected right shoulder disability renders him unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

5. Re-adjudicate the claim for an increased rating for the residuals of a right shoulder injury.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


